MEMORANDUM DECISION
                                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                                 Dec 11 2017, 9:11 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                                    CLERK
                                                                                  Indiana Supreme Court
purpose of establishing the defense of res judicata,                                 Court of Appeals
collateral estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Adam C. James                                            Curtis T. Hill, Jr.
Shelbyville, Indiana                                     Attorney General of Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Julie Jean Wright,                                       December 11, 2017

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         73A04-1702-CR-256
        v.                                               Appeal from the Shelby Circuit
                                                         Court.
State of Indiana,
                                                         The Honorable Charles D.
Appellee-Plaintiff.                                      O’Connor, Judge.

                                                         Trial Court Cause No.
                                                         73C01-1407-F2-1




Darden, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 73A04-1702-CR-256 | December 11, 2017        Page 1 of 12
                                             Statement of the Case
[1]   Julie Jean Wright appeals from her convictions of one count of dealing
                                   1
      methamphetamine, a Level 2 felony; one count of possession of
                                   2                                                                      3
      methamphetamine, a Level 3 felony; and one count of neglect of a dependent,

      a Level 5 felony. We affirm.


                                                    Issues
[2]   Wright presents the following restated issues for our review:


                 I.       Whether there is sufficient evidence to support Wright’s
                          convictions; and
                 II.      Whether the trial court committed fundamental error by
                          admitting an exhibit.




                                   Facts and Procedural History
[3]   Narcotics Officer James Jones of the Shelbyville Police Department employed a

      specific confidential informant for about one year as of July 2014. That

      informant had assisted police in obtaining approximately ten to twelve

      convictions. In July 2014, the informant was in contact with drug dealer,

      Jovina Cueto. Officer Jones learned through communications with an officer




      1
          Ind. Code § 35-48-4-1.1(e) (2014).
      2
          Ind. Code § 35-48-4-6.1(d) (2014).
      3
          Ind. Code § 35-46-1-4(b) (2014).


      Court of Appeals of Indiana | Memorandum Decision 73A04-1702-CR-256 | December 11, 2017   Page 2 of 12
      with the Rushville Police Department that Cueto was supplying Shelbyville

      drug users with methamphetamine.


[4]   Following up on this lead, Jones asked the informant if he knew Cueto. Officer

      Jones learned that the informant had previously purchased drugs from Cueto.

      The informant then arranged a controlled buy with Cueto for one-half ounce of

      methamphetamine in exchange for $850.00. However, the controlled purchase

      was delayed by one day because of rain. Rain makes for poor visibility on

      video recordings, and audio recordings of the transaction are much more

      difficult to hear.


[5]   The controlled purchase took place on July 15, 2014 at a Pilot Station not far

      from Exit 109, which is near a casino in Shelby County. Wright, who was eight

      months pregnant at the time, drove her black, four-door, Oldsmobile to the

      location of the controlled buy with her fifteen-year-old daughter, who was also

      pregnant, seated on the front passenger side, and Cueto seated in the back

      behind Wright. Wright’s dog was also present in the back of the vehicle. The

      two women had a history of Wright providing Cueto with rides in exchange for

      money.


[6]   Just prior to the transaction, Wright drove the three to meet Wright’s friend,

      Corey, near Raymond Street in Indianapolis. According to Officer Jones,

      Cueto had initially tried to arrange for the transaction to occur in Marion

      County, but the informant, at the direction of the officers, declined. Corey




      Court of Appeals of Indiana | Memorandum Decision 73A04-1702-CR-256 | December 11, 2017   Page 3 of 12
      fronted the drugs to Wright and Cueto, and expected to receive $750.00 in

      return after Wright and Cueto each kept $50.00 for their efforts.


[7]   Narcotics officers from the Shelbyville Police Department and the Shelbyville

      Sheriff’s Department–Officers Mike Polston, Mike Cleveland, and Joseph

      Mohr–took part in the controlled buy. Officer Mohr conducted surveillance

      and watched the delivery between Cueto and the informant. Cueto got out of

      Wright’s vehicle, sat in the passenger side of the informant’s vehicle, and sold

      the informant methamphetamine for $850.00. She and the informant talked

      about the quality of the methamphetamine, and Cueto said she had been using

      methamphetamine all night the previous night. She also talked about having a

      hungry, pregnant friend and that they had to leave. Once the transaction was

      completed, Cueto exited the informant’s car, the informant left, and Wright

      drove herself, her daughter, and Cueto to a nearby McDonald’s restaurant.


[8]   As he was leaving, the confidential informant gave the police officers

      monitoring the transaction a pre-arranged signal to indicate that the transaction

      was complete. The officers then stopped Wright’s car, took the three women

      into custody, and transported them to the jail for interviews.


[9]   Prior to being transported, Wright told Officer Jones that there was a dog in the

      car and that she wanted him to care for it for her. The officer then reached in

      the back seat of the car to secure the dog for transport to animal control. When

      doing so, he observed $800.00 of the buy money on the floorboard where Cueto




      Court of Appeals of Indiana | Memorandum Decision 73A04-1702-CR-256 | December 11, 2017   Page 4 of 12
       had been sitting and approximately $200.00 or more also in that area on the

       floorboard.


[10]   The vehicle was then impounded, a hold was placed on it, and it was stored in a

       secure site inside the wrecker service’s building while officers attempted to

       obtain a search warrant for the vehicle. After the officers had a K-9 unit walk

       around the vehicle, the canine alerted to the presence of narcotics coming from

       the vehicle. Officer Jones presented all of the pertinent information to a judge

       who issued a search warrant for the vehicle.


[11]   Wright was driving the vehicle at the time of the stop and her black purse was

       found inside the car near the front passenger’s seat. Officers discovered a bindle

       of methamphetamine inside the purse along with credit cards bearing Wright’s

       name. Subsequent lab testing by the Indiana State Police of this substance and

       the substance sold to the confidential informant confirmed that it was

       methamphetamine. The amount sold to the informant weighed 13.9 grams.

       The methamphetamine found in Wright’s purse weighed 1.09 grams. When

       officers searched Cueto, they found her cell phone, and $50.00 of the buy

       money supplied by the police to the informant for the transaction. No

       methamphetamine was found on Cueto during that search.


[12]   At the police station, officers interviewed Wright and Cueto. Officer Polston,

       who had outfitted the informant with a body digital recorder and had searched

       him and the vehicle he was driving before and after the transaction, participated

       in Wright’s two interviews. After Wright’s first interview, she was allowed to


       Court of Appeals of Indiana | Memorandum Decision 73A04-1702-CR-256 | December 11, 2017   Page 5 of 12
       talk with her daughter and Detective Mohr arranged for the release of Wright’s

       daughter to Wright’s mother, who had guardianship over her. Wright’s

       daughter’s pregnancy was characterized as high risk.


[13]   Officer Cleveland and Officer Polston both participated in Wright’s two

       interviews.


[14]   In the first interview, according to Officer Cleveland, Wright denied knowing

       anything about a drug transaction and claimed that she was receiving $50.00 in

       cash for simply giving Cueto a ride.


[15]   Officers also questioned Cueto. After that interview, a follow-up interview of

       Wright was conducted.


[16]   During Wright’s second interview, she admitted that she had obtained

       methamphetamine from her friend, Corey. She also admitted that he fronted

       the women the drugs and expected to receive $750.00 for himself, allowing for

       Wright and Cueto to each receive $50.00 for their efforts.


[17]   The State charged Wright with one count of dealing methamphetamine, a Level

       2 felony; one count of possession of methamphetamine, a Level 3 felony; and,

       one count of neglect of a dependent, a Level 5 felony. The jury found Wright

       guilty as charged. The trial court sentenced Wright to fifteen years executed,

       with three years suspended to probation. Wright now appeals.




       Court of Appeals of Indiana | Memorandum Decision 73A04-1702-CR-256 | December 11, 2017   Page 6 of 12
                                    Discussion and Decision
                                 I. Sufficiency of the Evidence
[18]   Wright challenges the sufficiency of the evidence supporting her convictions.

       We note that Wright was charged in the alternative as both a principal and an

       accomplice. Appellant’s App. pp. 26-27. Upon review of a challenge to the

       sufficiency of the evidence, we neither reweigh the evidence nor judge witness

       credibility. Leonard v. State, 80 N.E.3d 878, 882 (Ind. 2017). Instead, we

       consider only the evidence and reasonable inferences supporting the verdict. Id.

       We will affirm the conviction if there is probative evidence from which a

       reasonable jury could have found the defendant guilty beyond a reasonable

       doubt. Id.


[19]   Of course, under an accomplice theory, the State was required to prove beyond

       a reasonable doubt that Wright knowingly or intentionally aided, induced, or

       caused another person to commit an offense. Ind. Code § 35-41-2-4 (1977).

       The statute does not set forth a separate crime, but provides a separate basis of

       liability for the crime that is charged against the defendant. Specht v. State, 838

       N.E.2d 1081, 1092 (Ind. Ct. App. 2005), trans. denied. As such, a defendant can

       be charged with the crime as a principal and convicted of the offense as an

       accomplice. Id.


[20]   To prove that Wright had committed the criminal offense of dealing in

       methamphetamine as a Level 2 felony, the State was required to establish

       beyond a reasonable doubt that Wright knowingly or intentionally delivered

       Court of Appeals of Indiana | Memorandum Decision 73A04-1702-CR-256 | December 11, 2017   Page 7 of 12
       methamphetamine when the amount of the drug was more than ten grams.

       Ind. Code § 35-48-4-1.1.


[21]   To prove that Wright had committed the criminal offense of possession of

       methamphetamine as a Level 3 felony, the State was required to establish

       beyond a reasonable doubt that Wright knowingly or intentionally possessed

       methamphetamine weighing more than ten grams in the physical presence of a

       child less than eighteen years of age knowing that the child was present and

       might be able to see or hear the offense. Ind. Code § 35-48-4-6.1.


[22]   To prove that Wright committed the criminal offense of neglect of a dependent

       as a Level 5 felony, the State was required to establish that Wright, who had the

       care of her daughter either legally or voluntarily, knowingly or intentionally

       placed her in a situation that may have endangered her life or health while

       Wright committed the offense of dealing methamphetamine. Ind. Code § 35-

       46-1-4.


[23]   The facts which were presented at trial and support the verdict establish that

       Cueto contacted Wright by text on July 14, 2014. Cueto referred to Wright as

       “my girl” and had several contacts with Wright on that date. Tr. p. 182. Phone

       records also disclosed that Cueto was in contact with the confidential informant

       at approximately the same time. Cueto contacted the confidential informant

       through Facebook messaging to arrange for the sale of one half ounce of

       methamphetamine. Cueto corroborated the price and amount of the




       Court of Appeals of Indiana | Memorandum Decision 73A04-1702-CR-256 | December 11, 2017   Page 8 of 12
       methamphetamine–$850 for one-half ounce–and communicated to Wright that

       she needed a ride.


[24]   According to Cueto’s testimony at trial, Wright knew a man named Corey who

       supplied the methamphetamine to them. Wright, Wright’s daughter, and

       Cueto met Corey in a parking lot. Cueto did not possess any

       methamphetamine prior to this meeting. Wright drove her daughter and Cueto

       to the Pilot Station in Shelbyville to make the sale.


[25]   Wright’s testimony at trial confirmed that she was being paid to drive Cueto to

       the Pilot Station. Although Wright testified that before she drove to the Pilot

       Station she met Corey in an attempt to sell her dog, she did confirm that the

       black purse in the car was hers.


[26]   The evidence and reasonable inferences drawn therefrom established that

       Cueto, who referred to Wright as “my girl,” texted Wright and made several

       phone calls to her on July 14, 2014. At approximately the same time, Cueto

       was also communicating through Facebook on that date with the confidential

       informant, who wanted to purchase methamphetamine. More specifically, the

       informant wanted to purchase a half ounce of methamphetamine and the price

       was arranged at $850.00.


[27]   Wright then drove her pregnant, fifteen-year-old daughter, and her friend,

       Cueto, to meet Wright’s friend, Corey. Wright met with Corey who fronted

       Wright one-half ounce of methamphetamine, without requesting payment up

       front. He expected the methamphetamine to be sold for $850.00, with each of

       Court of Appeals of Indiana | Memorandum Decision 73A04-1702-CR-256 | December 11, 2017   Page 9 of 12
       the women keeping $50.00 and Corey receiving $750.00 for the transaction.

       Wright’s fifteen-year-old daughter was also with them when they met the

       confidential informant at the Pilot Station.


[28]   Wright’s arguments on appeal–to meet Corey to sell her dog and provide her

       friend, Cueto, a ride–amount to invitations to reweigh the evidence. Precedent

       clearly prohibits us from accepting that invitation to allow Wright to take a

       second bite at the evidentiary apple. The evidence is sufficient to establish each

       of Wright’s convictions.


                                       II. Fundamental Error
[29]   Wright argues that the trial court committed fundamental error in the

       admission of State’s Exhibit 20, which was the forensic scientist’s lab report.


[30]   We note at the outset that the admission of evidence lies within the sound

       discretion of the trial court. Guilmette v. State, 14 N.E.3d 38, 40 (Ind. 2014).

       Rulings on the admissibility of evidence are reviewed for an abuse of discretion

       and ordinarily reversed when admission is clearly against the logic and effect of

       the facts and circumstances. Thomas v. State, 81 N.E.3d 621, 624 (Ind. 2017).


[31]   Here, Wright failed to object at trial to the admission of the exhibit, and

       therefore, has waived any claim of error on appeal, unless the error is

       fundamental. Taylor v. State, 687 N.E.2d 606, 609 (Ind. Ct. App. 1997), trans.

       denied. In fact, counsel for Wright explicitly stated that there was no objection

       to the admission of the exhibit.


       Court of Appeals of Indiana | Memorandum Decision 73A04-1702-CR-256 | December 11, 2017   Page 10 of 12
[32]   When a fundamental error argument is raised, we review it for fundamental

       error–an “extremely narrow exception to the waiver rule” where the defendant

       bears the heavy burden of showing that a fair trial was impossible. Harris v.

       State, 76 N.E.3d 137, 139 (Ind. 2017) (quoting Gibson v. State, 51 N.E.3d 204,

       212 (Ind. 2016)).


[33]   Wright contends that the trial court committed fundamental error by admitting

       the exhibit because the weight of the methamphetamine found in Wright’s

       purse and the weight of the methamphetamine sold to the informant were

       transposed in the report.


[34]   The lab technician, Hailey Newton, testified about the methamphetamine and

       the report. She explained that she did a preliminary test and then a

       confirmatory test of both substances and determined that they were

       methamphetamine. She also identified the bags containing the substances she

       tested.


[35]   Newton also explained that while the weights listed on the lab report were

       correct, she had mistakenly placed the tag for Item Number One on Item

       Number Two and vice versa. State’s Exhibit 20, the lab report with the test

       results, was admitted without objection. The exhibits containing the two

       amounts of methamphetamine were also admitted without objection. Wright’s

       counsel thoroughly cross-examined Newton about her testing practices and the

       mistaken labeling of the bags containing the methamphetamine.




       Court of Appeals of Indiana | Memorandum Decision 73A04-1702-CR-256 | December 11, 2017   Page 11 of 12
[36]   We conclude that Wright has not met her burden of establishing that

       fundamental error occurred as a result of the admission of State’s Exhibit 20.

       The lab technician explained the mistaken labeling, which had no effect on her

       test results or the weight of the substances. Wright’s counsel cross-examined

       her about mistake. The trial court did not commit fundamental error in

       admitting the evidence.


                                                Conclusion
[37]   In light of the foregoing, we find that Wright’s convictions are affirmed.


[38]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 73A04-1702-CR-256 | December 11, 2017   Page 12 of 12